Rothrock, J.
l. services: coroner’s11 inquest. The Code, section 368, provides that, “ in the above inquisition by a coroner, when he or the jury deem ^ requisite, he may summon one or more physiciaus or surgeons to make a scientific examination, and spap allow in such case a reasonable compensation, instead of witness fees.”
The coroner, or the justice acting in his absence, is the officer or tribunal exclusively charged with the duty of fixing the compensation in question. For refusal to act on the claim made, he may be compelled to do so by mandamus. For allowing an insufficient compensation, as no appeal is allowed, it is not clear what, if any, remedy is provided. ' The petition in this case shows that the justice refused to allow the claim for $50, but did allow $5 for witness fees and mileage for attending the investigation. This allowance is in excess of ordinary witness fees, and having been made and the same being in the nature of an adjudication still in force, the plaintiff cannot maintain an original action against the county for his compensation.
As this view of the case disposes of it on its merits it is not necessary to examine the other causes of demurrer.
Akkirmed.